NO. 12-22-00272-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JOHN BOSWELL,                                             §   APPEAL FROM THE 188TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Pursuant to a plea bargain agreement, John Boswell pleaded “guilty” to aggravated
assault with a deadly weapon, and the trial court sentenced him to four years in prison.
Appellant appealed.
         The clerk’s record has been filed and the trial court’s certification states that this is a plea
bargain case and the defendant has no right of appeal. The certification is signed by Appellant
and his counsel. See TEX. R. APP. P. 25.2(d). Appellant also signed a waiver of appeal.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certification appears to accurately state that this is a
plea bargain case and Appellant has no right to appeal. See Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine
whether trial court’s certification is accurate). Because the trial court did not grant Appellant the
right to appeal his conviction, we dismiss the appeal.
Opinion delivered November 17 , 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00272-CR


                                        JOHN BOSWELL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 188th District Court
                           of Gregg County, Texas (Tr.Ct.No. 53020-A)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.